I concur in the reversal of the judgment. I do not concur in all of the reasoning. Section 5-301, I.C.A., requires that every action be prosecuted in the name of the real party in interest. At the time of the commencement of this action the record does not show the plaintiff had asked or received any compensation under the provisions of the Workmen's Compensation Act. He therefore was clearly the real party in interest when the action was commenced. It was not until after the 14th day of June, 1942, some four months after the commencement of the action, that plaintiff asked and received benefits under the Workmen's Compensation Act; and this did not appear in the record until defendants filed their answer on August 12, 1944. Then, for the first time, the question of the purpose and effect of Section 43-1004, I.C.A., appeared in this action.
It is my opinion the reasoning and conclusion of the Supreme Court of Utah in the case of Johanson v. Cudahy Packing Co., Utah, 152 P.2d 98, with respect to the provisions and effect of Section 42 — 1 — 58 of the Utah Code is applicable to Section43-1004, I.C.A., and should be adopted by this Court. It is evident, I think, that a complete determination of this action cannot be had without the presence of plaintiff's employer or its insurance carrier, if any, and therefore the judgment should be reversed with directions to the trial court to enter an order bringing in such additional parties. *Page 135